There was a Special Meeting of Shareholders of Russell Investment Company held at 11:00 a.m., Pacific Time, on May 3, 2016 and reconvened at 3:00 p.m., Pacific Time, on May 24, 2016 at the offices of Russell Investments, 1301 Second Avenue, 18th Floor, Seattle, WA 98101 to consider and act upon the following proposal. The result of the vote accompanies the description of the proposal. Approval of a new investment advisory agreement between each Fund and Russell Investment Management Company, the Funds current investment adviser (RIMCo) (or a limited liability company successor to RIMCo), as a result of a transaction involving the sale of Frank Russell Companys asset management business (including RIMCo) (Russell Investments) to a newly-formed acquisition vehicle through which the limited partners of certain private equity funds affiliated with TA Associates Management, L.P. will indirectly acquire a majority ownership interest and the limited partners of certain private equity funds affiliated with Reverence Capital Partners, L.P. will indirectly acquire a significant minority ownership interest in Russell Investments. Boston Financial Data Services Confidential FINAL Vote Summary Russell Investments FUND Quorum % % of Voted FOR % of Voted Against % of Voted Abstain May 3, 2016 Proposal 1 Russell Investment Company 2020 Strategy % 2025 Strategy % 2030 Strategy % 2035 Strategy % 2040 Strategy % 2045 Strategy % 2050 Strategy % 2055 Strategy % Balanced Strategy % Conservative Strategy % Equity Growth Strategy % Growth Strategy % In Retirement % Moderate Strategy % Russell Commodity Strategies % Russell Emerging Markets % Russell Global Equity % Russell Global Infrastructure % Boston Financial Data Services Confidential FINAL Vote Summary Russell Investments FUND Quorum % % of Voted FOR % of Voted Against % of Voted Abstain Russell Global Opportunistic Credit % Russell Global Real Estate Securities % Russell International Developed Markets % Russell Investment Grade Bond % Russell Multi Strategy Alternative % Russell Multi Strategy Income % Russell Short Duration Bond % Russell Strategic Bond % Russell Strategic Call Overwriting % Russell Tax Exempt Bond % Russell Tax Exempt High Yield Bond % Russell Tax-Managed International Equity % Russell Tax-Managed U.S. Large Cap % Russell Tax-Managed U.S. Mid & Small Cap % Russell U.S. Core Equity % Russell U.S. Defensive Equity % Russell U.S. Dynamic Equity % Russell U.S. Large Cap Equity % Russell U.S. Mid Cap Equity % Russell U.S. Small Cap Equity % Russell U.S. Strategic Equity % Select International Equity % Select US Equity % Boston Financial Data Services Confidential FINAL Vote Summary Russell Investments May 24, 2016 Proposal 1 Russell Investment Company Balanced Strategy % Equity Growth Strategy % Growth Strategy % Russell U.S. Large Cap Equity % Russell U.S. Mid Cap Equity % % % %
